Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn on the basis of the arguments and amendments of the applicants.   Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The prior art rejection of claims based in part upon Gerber 4807218 is withdrawn as Gerber is not within the same field of endeavor as the claimed invention as it is involved in forming an optical recording medium, not a photomask and the motivation for the formation of the metallized protrusions are not reasonably pertinent to the issues of particles and electrostatic chucking. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3,5,6,8-10 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, 10, after “substrate”, please insert - - within the plurality of voids - -.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20,24,25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195, in view of Wilklow et al. 20110116068, Huh et al. 2080057412 and Muto 20040150172.
Isokawa et al. JP 2013-074195 (machine translation attached) teaches EUV reflective masks in figure 1 with a substrate (11), with a textured rear surface coated with a protective, Cr conductive film (15), and on the front side a reflective multilayered film (12), a protective capping layer (13) and a patterned absorber film (14) [0028].  The microstructure can be any moth eye pattern such as dots or the like [0030-0031]. The use of patterns which have rectangular, sinusoidal or triangular profiles/cross-sections are illustrated in figures 1 and 4.  The etched structures in figure 3(S5) appear to have a height/width of 1.  In figure 1, the pitch is illustrated 0.2 mm while the thickness of the mask illustrated is 1.5 mm, which yields a ratio of 0.13.  Figures S5 and 4 shows rectangular cross sections and figures 1 and S8 show triangular 

    PNG
    media_image1.png
    129
    238
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    172
    212
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    129
    247
    media_image3.png
    Greyscale

Wilklow et al. 20110116068 teaches that EUV reticles have an industry standard thickness of 6.35 +/- 0.10  mm [0007]. 
Huh et al. 2080057412 illustrates in figures 1 and 2, a mask with an 9 x 9 array of square projecting metal features on the back side of the reflective mask.  The pitch in the illustration is ~4.5 mm and the thickness of the mask in the illustration is 11 mm.  The ratio is ~0.41 which is within the range of 0.1 to 06 set forth in claim 19. Figure 3 shows an array of conductive protrusions.  The potential applied to each of the individual elements on the chuck can controlled separately as illustrated in figure 5 and described in the associated text at [0057-0062] which describes controlling these to ensure the mask is flat. The protrusions on the chuck include the substrate (310), an insulating spacer (322), the electrode (326) and an insulating coating (324) [0053].   Figures 7 and 8 show the alignment of the protrusion on the chuck with those the backside of the mask. The protrusions can be other patterns including concentric circles [0029-0030,0052-0062]. Figure 7 illustrates a 11 x 11 array of square projecting metal features on the back side of the chuck, where the pitch in the illustration is ~3.5, which using the thickness of illustration 1, yields a ratio of 0.31.  Figure 10 shows the reflective mask in an EUV exposure 
Muto 20040150172 teaches ordinary/conventional pin chucks have 0.2 mm circular or square protrusions which have a pin pitch of 2 mm [0004]. 
It would have been obvious to one skilled in the art to the process of forming the EUV mask of figure 1 of Isokawa et al. JP 2013-074195 which has a protractive conducting film on the protrusions by forming the protrusions in correspondence with those of the chuck as taught in Huh et al. 2080057412 at [0078-0079], where the pin chuck has an array of 0.2 mm pins spaced with a pitch of 2 mm as is known to be useful in the art as evidenced by Muto 20040150172 at [0004] where the thickness of the EUV mask is the industry standard of ~6.35 mm taught in Wilklow et al. 20110116068 at [0007] and to mount the EUV mask on the chuck with the protrusions of the mask and chuck in registration as taught by Huh et al. 2080057412 at [0078-0079] in the apparatus of figure 10 and exposing a photoresist by reflecting the EUV radiation off the mask as taught with respect to figure 10 of Huh et al. 2080057412.  The ratio of the conventional pitch of the protrusions in a pin chuck  (2 mm) to the mask thickness (6.35 mm) is  0.314, which is within the 0.10-0.60 of the claims. 
Further, it would have been obvious to arrange the protrusions on the chuck and the back of the EUV mask in a concentric pattern with a reasonable expectation of forming a useful EUV mask attached to the chuck in the exposure apparatus based upon the teachings in Huh et al. 2080057412 at [0057]. 
The applicant argues that Isokawa et al. JP 2013-074195 teaches moth eye patterns and not those based upon those of the chuck. The rejection of claim 19, based solely upon Isokawa et al. JP 2013-074195 are withdrawn.  The examiner points to the alignment of the protrusions of . 

Claims 19-20,24,25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195, in view of Wilklow et al. 20110116068, Huh et al. 2080057412 and Muto 20040150172, further in view of Maria Zaal et al. 20060158638.
Maria Zaal et al. 20060158638 teaches with respect to figures 2-4, a holder where the surface has protrusions arranged in substantially concentric circles. [0045-0047]. The use of square or triangular arrays is discussed with respect to figures 7-8 [0051]
It would have been obvious to one skilled in the art to modify the process of forming the using the mask rendered obvious by the combination of Isokawa et al. JP 2013-074195, Wilklow et al. 20110116068, Huh et al. 2080057412 and Muto 20040150172 by forming the projections 
	The examiner relies upon the response above to address the arguments of the applicant.

Claims 16-18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195, in view of Wilklow et al. 20110116068, Abdo et al. 6806007 and Muto 20040150172.
Abdo et al. 6806007 teaches in figure 20, a mask with illustrated regularly spaced conductive elements (1516) placed at a pitch of ~1.1 cm and the mask is illustrated as having a thickness of 2.35 cm, which yields a ratio of 0.42.  In figures 15 and 17, an EUV mask including a reflective coating (1504) which is coated with a first layer (1512), which is then coated with a patterned second (thermally conductive) layer (1514), which has flat areas of the first layer surface between the thermally conductive protrusions/pads (1516), which have a tapered cross-section. Figure 17 shows another view.  These layers can be chrome or other materials/things (10/51-12/18). In figure 16, a mask including a reflective coating (1504) patterned to form feature (1506) directly on a thermally conductive substrate (1502) which has a series of pads (1516) into it (11/24-37).   The number of pads, their shapes, sizes, etc can be determined by empirical testing or modeling and the recesses aperture varied to reduce the contact surface between the mask and the chuck, which reduces the chance that the particle will be trapped between the pad surface of the mask and the chuck (11/38-64).
It would have been obvious to one skilled in the art to modify the mask of Isokawa et al. JP 2013-074195 by forming triangular protrusions in the middle and flat portions at the edge and a protective conductive coating in a manner similar to that in figure 1 of Isokawa et al. JP 2013-
The ratio of the conventional pitch of the protrusions in a pin chuck (2 mm) to the mask thickness (6.35 mm) is  0.314, which is within the 0.10-0.60 of the claims. 

The applicant argues that Isokawa et al. JP 2013-074195 teaches moth eye patterns and not those based upon those of the chuck. The rejection of claim 19, based solely upon Isokawa et al. JP 2013-074195 are withdrawn.  The examiner points to the conventional pitch of the 0.2 mm protrusions on a chuck being 2 mm taught in Muto 20040150172 which clearly have the function of providing spaced between the pins for dust and other foreign particles to be entrapped and the industry standard 6.35 mm thickness of EUV masks established in Wilklow et al. 20110116068.  The combination of the conventional/standard pitch and thickness meets the ratio limitation set forth in the claims. Figure 1 of Isokawa et al. JP 2013-074195 illustrates shows a combination of triangular and flat topped areas on the backside of the EUV mask and Abdo et al. 6806007 teaches that the number of pads, their shapes, sizes, etc can be determined by empirical testing or modeling and the recesses aperture varied to reduce the contact surface between the mask and the chuck, which reduces the chance that the particle will be trapped between the pad surface of the mask and the chuck (11/38-64).  The applicant argues that the chuck of Muto is a wafer chuck, not a chuck used with an EUV mask.  The examiner points out that this is an chuck used in lithography and the reflective EUV mask sit on the chuck in the same manner as a wafer and the mask and wafer are supported on these protrusions and entraps particles between the pins/protrusions. 


Claims 16-18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195, in view of Wilklow et al. 20110116068, Abdo et al. 6806007 and Muto 20040150172, further in view of Ye et al. 20160049323.
Ye et al. 20160049323 teaches square protrusions on an electrostatic chuck having a width of 0.05-5 mm (claim 3). 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the masks rendered obvious by the combination of Isokawa et al. JP 2013-074195, Wilklow et al. 20110116068, Abdo et al. 6806007 and Muto 20040150172 by using wider pins, 

Claims 1,3,5,6,8-10 and 26-28 are allowable over the prior art, but rejected under 112 as set forth above.  The prior art does not teach the recited mask structure including the protrusions with the recited widths and protective layer only on the surfaces of the bumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 6, 2021